TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2019



                                      NO. 03-18-00539-CV


                                      S. N., Sr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
     AFFIRMED IN PART; VACATED IN PART—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the protective order signed by the district court on May 17, 2018, and the

conservatorship order signed by the court on July 24, 2018. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the district court’s orders.

Therefore, the Court affirms the conservatorship order and vacates the protective order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.